Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The instant claim 17 is amended as follows to correct a minor typographical error included in claim listing from March 16, 2022: 
Claim Amendment 
17 (Currently Amended) One [[one]] or more non-transitory computer-readable storage media storing instructions, that when executed by a processor of a computing device, cause the computing device to: 
receive, from a first user computing device associated with a user, a request for a product; determine, based on the product, at least one collection procedure; 
identify a second user computing device associated with the user; 
send, to the second user computing device, a request to perform the at least one collection -6-Attorney Docket No. 111147-690995 procedure, wherein the request comprises information corresponding to the at least one collection procedure; 
receive, from the second user computing device, data collected while performing the at least one collection procedure; 
analyze the collected data indicative of health or lifestyle of the user; 
determine, based on the health and lifestyle of the user, whether the user is eligible for a pricing adjustment of at least a component of the product; and 
output information indicating whether the user is eligible for the pricing adjustment.  
Authorization for this examiner’s amendment was given in an interview with Mr. Payton Hasheme, attorney for the Applicants on May 12, 2022. 
Allowance-Restated
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1-20: the instant claims are considered an improvement over claims of 1-8, 10-17 and 19-22 of copending U.S. Patent Application No. 16/382,561; and 
In reference to claim 1: the instant claim is allowed because the closest prior art, Walker et al. (U.S. Patent No. 7,490,085, hereon Walker) fails to anticipate or render obvious “a method” including the steps (or comprising” “....,identifying a second user computing device associated with the user; sending, to the second user computing device, a request to perform the at least one collection procedure, wherein the request comprises information corresponding to the at least one collection procedure; receiving, from the second user computing device, data collected while performing the at least one collection procedure; analyzing the collected data indicative of health or lifestyle of the user; determining, based on the health and lifestyle of the user, whether the user is eligible for a pricing adjustment of at least a component of the product; and outputting, information indicating whether the first user is eligible for the pricing adjustment,“ in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
In reference to claims 9 and 17: the instant claims are directed to a computing device and a one or more non-transitory computer-readable storage medium, and have the same allowable subject matter as claim 1 of the instant application. 
The remaining claims depend on their respective base claims and include further limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857